Citation Nr: 1739301	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 







INTRODUCTION

The Veteran had active service in the United States Navy from July 1972 to September 1975 and from March 1978 to June 1980.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the decision, entitlement to service connection for a right knee disability, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in September 2008. 

This matter was previously before the Board in January 2013, April 2015, April 2016, and December 2016, when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The probative evidence of record does not show that a right knee disorder is related to the Veteran's active military service.


CONCLUSION OF LAW

Right knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in December 2007, prior to the issuance of the April 2008 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Moreover, the Veteran was afforded an appropriate VA examination.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends that his current right knee sprain and strain are due to his second period of active service.  Specifically, he asserted that he injured his knee during service, and has experienced pain since that time.  

Service treatment records dated in July 1978 demonstrate the Veteran was treated for a right knee condition; examination was normal without evidence of crepitance, effusion or soft tissue damage.  Range of motion of the knee was determined to be good.  The examiner noted that the Veteran "knocked his knee," and diagnosed patella hematoma.  The Veteran was instructed to take aspirin and to follow-up as needed.  The service treatment records were silent as to any further complaints of, diagnosis of or treatment for a knee disorder.  The March 1980 separation physical examination is negative for complaints or a diagnosis of a knee disorder.  

Post-service VA outpatient treatment records dated in June 2008 note the Veteran reported that he experienced right knee pain since the in-service injury.  He denied any obvious trauma or injury.   In October 2008, the Veteran informed a VA clinician that he thought he had knee pain due to overuse in the military.  There are no medical records dated between the time of discharge and 2008 which pertain to knee problems.   

In February 2013, the Veteran underwent a VA examination for his right knee.  At the time, the Veteran reported he experienced knee pain since his in-service injury.  He further reported that his post-service occupational activity included working in construction and thereafter, as a janitor for approximately five or six years.  The Veteran stated that these jobs also "bothered" his knee. 

Upon examination and review of the record, the examiner diagnosed residuals of a right knee sprain and strain.  X-rays were negative for degenerative or traumatic arthritis, as well as patellar subluxation.  The examiner acknowledged the Veteran's allegations of pain being present since the time of the injury.   In providing a negative opinion with respect to direct service connection, the examiner noted that the current x-rays did not demonstrate changes in joint space.  He also noted the Veteran's report of post-service occupations, to include construction and janitorial work that required significant time standing on concrete floors for years, and the examiner concluded that such work was "most likely" the cause of his knee pain.

In a January 2017 VA addendum medical opinion, a VA examiner reviewed the evidence of record and indicated that the Veteran's service treatment records dated in July 1978 show he was treated for a right knee condition; examination was normal without evidence of effusion, or decreased range of motion.  The VA examiner noted the Veteran's report of a knocked knee, as well as the diagnosis of patella hematoma.  The examiner also noted that the Veteran's separation examination was negative for any knee problems.  Upon review of this relevant evidence and the post-service evidence of record, the VA examiner explained that it was important to note that superficial hematomas could be a result of an acute blunt trauma such as a knocked knee in 1978.  The examiner, however, stated that superficial hematomas do not lead to decreased range of motion or chronic knee strains, as they usually resolve over a short period of time without any treatment.  The examiner additionally noted that neither hematomas nor knee strains would lead to degenerative joint disease, and concluded that there was no relevance to the findings noted by the February 2013 VA examiner of "no degenerative changes" on x-ray.  

The Board notes the Veteran has informed the VA examiner that he had had knee pain from the time of the original knee injury.  The Board observes that, subsequent to the original in-service treatment, there was no further documentation of knee complaints or problems through discharge until more than twenty years after the Veteran's discharge.  The Board finds it reasonable to assume that, if the Veteran had had a chronic knee problem during active duty and thereafter, there would have been some annotation of this in the records or he would have sought treatment prior to the date he did.    The Veteran has alleged he had had problems since the injury but physical examination at the time of his separation examination was entirely negative for any problems with the knees and the Veteran did not report any problems.  The Board notes the post-service medical evidence documents the Veteran sought treatment for various problems between the time of discharge in 1980 and 2008 but did not seek treatment for his knee.  The fact that he sought treatment for different maladies but did not seek treatment for his knee prior to 2008 indicates to the Board that the Veteran did not have a chronic knee problem from the time of discharge until 2008.  The Board finds reduced probative value is to be placed on the Veteran's self-reported medical history with regard to his knee complaints.  

The Board recognizes that the Veteran might sincerely believe that his right knee disorder is related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report his symptoms, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of the disability at issue.  In any event, the Veteran's lay opinion is clearly of less probative value than the VA medical opinion against the claim.  As set out above, the Board has placed reduced probative value on the Veteran's self-reported medical history.  

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for a right knee disability is denied. 



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


